FILED
                            NOT FOR PUBLICATION                                JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DOUGLAS JOHN ZOLNIERZ,                           No. 13-16916

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00146-GMS

 v.
                                                 MEMORANDUM*
SUDHA D. ROA, named as Dr. S. Roa,
Dr. #CH 147, Health Care Provider of the
4th Avenue Jail Correctional Health
Services; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Former pretrial detainee Douglas John Zolnierz appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging deliberate


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo summary judgment and dismissal under Fed. R. Civ.

P. 12(b)(6). Doe v. Abbott Labs, 571 F.3d 930, 933 (9th Cir. 2009). We affirm.

      The district court properly granted summary judgment on Zolnierz’s

deliberate indifference claims against defendant Dr. Rao because Zolnierz failed to

raise a genuine dispute of material fact as to whether the courses of treatment that

he received for his health issues were medically unacceptable under the

circumstances. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004)

(neither a difference of opinion concerning the course of treatment nor negligence

in diagnosing or treating a medical condition amounts to deliberate indifference);

Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (a plaintiff “must show that

the course of treatment the doctor[] chose was medically unacceptable under the

circumstances”); see also Clouthier v. County of Contra Costa, 591 F.3d 1232,

1241-42 (9th Cir. 2010) (the deliberate indifference standard applies to pretrial

detainees because pretrial detainees’ Fourteenth Amendment rights are comparable

to prisoners’ Eighth Amendment rights).

      The district court properly dismissed Zolnierz’s deliberate indifference claim

against defendant Arpaio because Zolnierz failed to allege facts sufficient to

establish a causal connection between Arpaio and the alleged constitutional


                                          2                                      13-16916
violations. See Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (holding that

individual must have acted, participated in an act, or omitted to perform a legally

required act resulting in the deprivation of rights in order to be liable under

§ 1983).

      The district court did not abuse its discretion in denying Zolnierz’s motions

for leave to amend his complaint because Zolnierz failed to include a copy of his

proposed amended complaint in compliance with the district court’s local rules.

See Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993) (setting forth standard

of review and requirements for leave to amend); see also D. Ariz. Loc. R. 15-1(a).

      We reject as unsupported by the record Zolnierz’s arguments that the district

court was biased against him and that it did not have subject matter jurisdiction.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                      13-16916